Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 20, 2016.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00318-CV


                             JANE DOE, Appellant

                                        V.

                     PIERRE CHEVRAY, M.D., Appellee

                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-31727


                  MEMORANDUM OPINION

      This is an appeal from a partial summary judgment granted in favor of Pierre
Chevray, M.D., and signed January 6, 2016. The judgment was made final on April
6, 2016. On September 7, 2016, appellant filed an agreed motion to dismiss the
appeal. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Christopher.